Citation Nr: 0720912	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-10 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
back disorder, as secondary to a         service-connected 
hallux valgus condition.

2.	Entitlement to service connection for a back disorder, as 
secondary to a         service-connected hallux valgus 
condition.

3.	Entitlement to a rating higher than 10 percent for hallux 
valgus, right foot.

4.	Entitlement to a rating higher than 10 percent for hallux 
valgus, left foot.

5.	Entitlement to an initial rating higher than 30 percent for 
generalized anxiety disorder. 

6.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1977 to 
March 1979.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions  of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  In a June 
2002 decision, the RO denied increased ratings for a 
hallux valgus condition affecting each foot.  Also denied was 
a petition to reopen a previously denied claim for service 
connection for a back disorder, as secondary to the veteran's 
bilateral hallux valgus condition.  Then in March 2004 the RO 
granted service connection for generalized anxiety disorder, 
secondary to hallux valgus, and assigned an initial 30 
percent rating -- retroactively effective from March 8, 2002.  
The veteran appealed for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals his initial rating, VA must consider whether 
he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at others).  

In April 2005, the RO amended the effective date of that 
grant of service connection to December 26, 2001, based on 
clear and unmistakable error (CUE) in that March 2004 
decision.  



In this decision, the Board will reopen the claim for service 
connection for a back disorder and then readjudicate this 
claim on the underlying merits.  The Board will also decide 
the claims for higher ratings for the hallux valgus 
condition.  Unfortunately, however, the remaining claim for a 
higher initial rating for the generalized anxiety disorder 
requires further development of the evidence.  There is also 
an inferred claim for a TDIU, which similarly warrants 
additional development.  So the Board is remanding these 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.	In accordance with the requirements of the Veterans Claims 
Assistance Act (VCAA), the veteran has received detailed and 
thorough notice concerning the evidence required to 
substantiate the claims being decided, and an explanation of 
whose responsibility -- his or VA's, it was to obtain that 
evidence and information.  Furthermore, VA has fulfilled its 
duty to assist him in obtaining evidence relevant to the 
disposition of these claims.  

2.	In an October 1997 rating decision, the RO denied the 
veteran's original claim for service connection for a back 
disorder, then claimed as secondary to a 
service-connected bilateral hallux valgus condition.  He was 
informed of that decision later that month and apprised of 
his procedural and appellate rights, and he did not appeal. 

3.	Additional evidence since has been obtained relating to an 
unestablished element required to substantiate this claim for 
a back disorder and presents a reasonable possibility of 
substantiating this claim.

4.	The competent and probative medical evidence now of record 
indicates that it is just as likely as not the veteran has a 
low back disability that is at least partly the result of 
compensating for the functional impairment (especially in his 
gait) caused by his service-connected bilateral hallux valgus 
condition.


5.	As for the severity of this bilateral hallux valgus 
condition, the competent medical evidence indicates that from 
December 26, 2001 to July 8, 2004, it was moderately severe.

6.	Since July 9, 2004, this condition has been severe.


CONCLUSIONS OF LAW

1.	The RO's October 1997 decision denying the claim for 
service connection        for a back disorder, secondary to 
service-connected hallux valgus, became final on the merits.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.201 
(2006).

2.	At least some of the evidence received since that decision, 
however, is new and material -- accordingly, the claim for 
service connection for a back disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.	Resolving all reasonable doubt in his favor, the veteran's 
low back disorder is proximately due to or the result of his 
service-connected bilateral hallux valgus condition.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.310 (2006).

4.	The criteria are met for a higher 20 percent rating from 
December 26, 2001 to July 8, 2004, for the hallux valgus 
affecting the right foot.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DC)s 5280 and 5284 (2006).

5.	The criteria also are met for an even higher 30 percent 
rating, but no greater, from July 9, 2004 onwards, for the 
hallux valgus affecting the right foot.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b)  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, DCs 5280 and 5284 (2006).

6.	The criteria are met for a higher 20 percent rating, from 
December 26, 2001 to July 8, 2004, for the hallux valgus 
affecting the left foot.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5280 
and 5284 (2006).

7.	The criteria also are met for an even higher 30 percent 
rating, but no greater, from July 9, 2004 onwards, for the 
hallux valgus affecting the left foot.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, DCs 5280 and 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law effective 
November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and         
3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability;              
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for an already 
service-connected disability) therefore, VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

Consistent with these requirements pertaining to claim-
specific VCAA notice,      the veteran has been appropriately 
informed as to the significance of the duty to notify and 
assist to the continuing development of the claims under 
review. Preliminarily, those documents which provided the 
requisite notice only warrant detailed consideration insofar 
as his claims for increased ratings, with respect             
to which the Board is issuing a higher disability rating, but 
still not the highest available such rating (on either a 
schedular or extraschedular basis).  As for the remaining 
matter of his petition to reopen a claim for service 
connection for a    back disorder, the Board is reopening 
this claim and then granting it on the merits.  So any 
deficiency with respect to VCAA notice concerning this 
particular claim must be considered no more than harmless 
error.  See Bernard v. Brown,                 4 Vet. App. 384 
(1993).  See, too, Mayfield, 19 Vet. App. at 103, reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 
Vet. App. 537 (2006). 

Regarding the increased rating issues presented for 
consideration, the content of   the notice provided to the 
veteran was sufficiently comprehensive in its descriptive 
extent.  Based upon the RO's issuance to the veteran of 
several VCAA notice letters pertaining to the claims that are 
presently being decided, as well as the March 2004 statement 
of the case (SOC) and December 2004 supplemental SOC (SSOC),        
each of the elements for satisfactory notice as set forth 
under the Pelegrini II decision have effectively been met.  
The initial January 2002 VCAA letter provided to the veteran 
identified the general type of medical evidence required to 
substantiate his claims -- namely, that which showed that the 
service-connected disabilities at issue had worsened in their 
severity.  More detailed exposition of        the applicable 
rating criteria was provided in the March 2004 SOC.  A 
subsequent letter issued in March 2004 then explained what 
sources of evidence it would be most helpful for him to 
provide, including relevant VA and private physicians' 
statements and treatment reports.  So the first element of 
notice that was compliant with the Pelegrini II decision was 
met. 

Per the second and third elements of the Pelegrini II 
analysis, the January 2002 correspondence and subsequent 
notice letters also set forth an explanation as to whose 
responsibility, VA's or the veteran himself, it was to obtain 
further evidence relevant to the disposition of his claims -- 
including that VA would undertake reasonable measures to 
assist in obtaining further VA medical records, private 
treatment records, and other Federal records.  See Quartuccio 
v. Principi,                    16 Vet. App. 183, 186-87 
(2002).  Enclosed was a copy of VA Form 21-4142 (medical 
authorization and release form) upon which he could identify 
further sources of evidence from private treatment sources.  

Additionally, the March 2004 letter included language 
requesting that if the veteran had any further evidence in 
his possession that pertained to his appeal, to please send 
to the RO; he was further notified that if he had any other 
evidence or information which he believed would support his 
claims, to notify that agency.        So the fourth and 
final element of VCAA notice was likewise met.   

The relevant notice documents in this instance, admittedly, 
did not provide comprehensive notice to the extent required 
in Dingess/Hartman as to the requirements for a higher rating 
for the veteran's service-connected hallux valgus  of each 
foot.  However, this information was nonetheless provided to 
him through other notice documents of record.  As mentioned, 
the RO's January 2002 correspondence informed him that he 
needed to establish a worsening of the symptoms of his 
service-connected disabilities to obtain a higher rating 
under        the provisions of the rating schedule.  
Moreover, the SOC and subsequent SSOC provided a more in-
depth discussion of the applicable diagnostic codes that 
directly warranted consideration in evaluating his condition, 
and the remaining evidence that was required to meet the 
criteria for a higher rating under those provisions.                    
So these documents effectively satisfied the requirement for 
notice concerning the disability rating element of his 
claims.  See Dingess/Hartman, 19 Vet. App. at 491 ("Other 
statutory and regulatory provisions are in place to ensure 
that a claimant receives assistance throughout the appeals 
process.  ...To hold that section 5103(a) continues to apply 
after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) 
[SOC provisions] and 5103A [duty to assist provisions] and 
their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.").

And inasmuch as the veteran was not provided notice of the 
type of evidence necessary to establish a downstream 
effective date for the disabilities on appeal,    this was 
nonprejudicial.  See Bernard, 4 Vet. App. at 394 (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction (AOJ, i.e., RO), the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because, since the Board will conclude 
below that     the preponderance of the evidence is against 
his claims for increased ratings to         an extent above 
that which is expressly being granted, any questions as to 
the appropriate effective date to be assigned prospectively 
for an even higher rating,            are rendered moot.

In addition to these considerations as to the content of the 
notice provided,            the relevant notice information 
must also have been timely sent.  The Court in Pelegrini II 
prescribed as the legal definition of timely notice the 
sequence of events whereby VCAA notice is provided in advance 
of the initial adjudication        of the claim on appeal.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In 
this instance, the issuance of the initial January 2002 VCAA 
notice letter in this case preceded the June 2002 rating 
decision on appeal.  But equally significant,         the 
subsequent letters from October 2003 and March 2004 obviously 
were not.     So the timing of these latter notice letters 
did not comport with the standard for timely notice set forth 
above.   

This notwithstanding, the RO has nonetheless taken sufficient 
measures in this instance to assist with the development of 
the veteran's claims, such that any defect in the timing of 
the notice did not have any detrimental impact upon the 
continuing adjudication of them.  Following the most recently 
issued VCAA notice letter in  March 2004, the veteran had 
ample opportunity to respond with additional evidence or 
argument prior to the issuance of the December 2004 SSOC.  
During the timeframe in question, the veteran underwent VA 
orthopedic examination that clarified the symptomatology 
associated with the condition claimed.  He submitted a 
personal statement and May 2004 private chiropractor's 
letters, and the RO also obtained further VA outpatient 
records on his behalf.  There is no indication from the 
veteran himself, nor does the record otherwise suggest, that 
there is any additional relevant evidence that has not yet 
been obtained.  For these reasons,     the Board finds that 
regardless of the timing of the subsequent VCAA notice 
letters, the veteran has been afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA."  See Mayfield, 19 Vet. App. at 128, 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006).   See, also, Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claims, including obtaining his VA outpatient and 
hospitalization records.  The RO has also arranged for the 
veteran to undergo numerous VA examinations in connection 
with the claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  To support his claims, the veteran has 
provided several letters and corresponding treatment records 
from a private treating chiropractor, and various personal 
statements.  He declined the opportunity to testify at a 
hearing in support of the claims.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Governing Law, Regulations and Analysis

A.	Petition to Reopen

Service connection may be granted for current disability 
resulting from a disease or an injury incurred or aggravated 
during service.  38 U.S.C.A. § 1131, (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a 
service-connected condition has chronically aggravated 
another condition that is not service-connected, but 
compensation is only payable for the additional disability 
attributable to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

Previously, through an October 1997 rating decision, the RO 
denied the veteran's original claim for service connection 
for a back disorder, on the premise of lack of competent 
medical findings of a causal nexus between the current 
condition claimed, and the veteran's military service.  Of 
record at that time was a July 1997 VA orthopedic examination 
indicating a diagnosis of history of spine injury in 1995 
that caused C1 subluxation, and of history of disc disease of 
the spine at T1, T4        and T5, and L4-L5, along with left 
side sciatica.  In an accompanying general examination report 
that month, the examination provider indicated that in his 
opinion, the veteran's back condition was not due to or the 
proximal result of hallux valgus deformity.  The preceding 
findings were all that were available at that point.  Hence, 
the basis upon which the claim was denied was this 
unfavorable evidence on the subject of medical nexus.  See 
too, Hickson v. West, 12 Vet. App. 247, 253 (1999) (once a 
current disability, and competent evidence of in-service 
incurrence        or aggravation are shown, remaining element 
of claim is that of medical nexus consisting of  a link 
between current disability and service).  See also,              
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

The RO informed the veteran of the above disposition of his 
claim by means of correspondence issued to him later that 
month.  He did not take any action to  initiate an appeal of 
this decision within one year of the RO's notification 
letter,        so it became final and binding on him based on 
the evidence then of record.          See U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.204, 20.1103.                    
And this, in turn, means there must be new and material 
evidence since the   October 1997 rating decision to reopen 
the veteran's claim and warrant further consideration of it 
on a de novo basis.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156; 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply prospectively to applications to 
reopen that were received on or after August 29, 2001.  Here, 
the veteran's petition to reopen his claim for                  
service connection was received in December 2001, after that 
cutoff date.                      So the amended version of § 
3.156(a), providing a new definition of new and material 
evidence, applies to his current appeal.

According to the amended version of 38 C.F.R. § 3.156(a) 
(2006), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.
Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

Several additional items of evidence have been added to the 
claims file since        the issuance of the October 1997 
rating decision which originally denied the claim under 
consideration, and these newly obtained findings have been 
reviewed with emphasis upon whether they pertain to the 
essential element based upon which this claim was formerly 
denied -- that of medical causation.  The extent of the 
additional evidence received consists of the reports of VA 
medical examinations conducted in January 2002, November 2003 
and July 2004; VA outpatient           clinical records dated 
from July 1997 to January 2005; letters from J.C., a private 
chiropractor, dated in January 2002 and May 2004; a September 
2002 letter from M.P., a private podiatrist; reports of 
private chiropractic treatment, dated from February 1995 to 
April 1997; and various personal statements that the veteran      
has provided.

Considering first, the January 2002 letter received from 
J.C., a chiropractor, explained that he had been treating the 
veteran continuously over the past five years, initially for 
injuries received in work-related accidents.  He further 
stated that the veteran's condition deteriorated 
significantly over the preceding year, because a previously 
diagnosed problem with his feet caused him increased low back 
pain resulting from a necessary change in his gait.  A 
subsequent statement offered in May 2004 by this treatment 
provider, reflected a substantially similar assessment.

The September 2002 letter from M.P., a private podiatrist, 
explains the extent of continuing evaluation and treatment 
the veteran had undergone for a military service-related 
bilateral hallux valgus condition.  It was observed that 
another physician regularly treating the veteran had 
concluded that the veteran's altered gait was adversely 
affecting his back.  

In connection with a January 2002 VA examination of the 
joints, the diagnosis was,               in part, that of 
thoraco scoliosis.  This examination provider expressed the 
opinion that this condition was developmental in nature and 
not related to the veteran's service-connected hallux valgus.  

In the context of a November 2003 general medical 
examination, conducted by         the same physician, it was 
again opined that the degenerative changes in the back were 
considered unrelated to the service-connected bilateral foot 
condition, this due to a similar rationale previously stated, 
that the veteran had a symmetrical gait without abnormal 
weight distribution, not of the type that would contribute to 
an ongoing back disability.  
 
Outpatient treatment records from VA medical facilities dated 
from July 1997 to January 2005, generally refer to evaluation 
and treatment for a back disorder,         but do not address 
the likely etiology of the same.

During a July 2004 re-examination of the joints, however, and 
based in part on findings from a contemporaneous examination 
entirely of the feet (by another VA physician), it was 
determined the veteran experienced chronic back dysfunction 
with pain associated with alteration of gait due to the 
condition of his feet.  It was explained that he had a severe 
foot deformity, with multiple arthralgias (including 
affecting the back) from the mechanical imbalance his foot 
disorder had caused.

According to the above findings, more than one competent 
medical treatment provider thus far has determined the 
veteran's back disorder is likely secondarily-related to his 
bilateral hallux valgus.  Such favorable evidence on the 
subject of etiology was not available when the claim was 
originally denied in 1997, and hence represents new evidence.  
As it addresses causation, the reason for the prior denial, 
it is likewise material.  Additionally, whereas there is the 
contrary opinion of the January 2002 VA examiner (reiterated 
in his November 2003 re-examination report) as to what caused 
the development of the claimed back condition, at the present 
stage of determining whether to reopen the veteran's claim, 
the weighing of the respective merits of these opinions is 
not a relevant factor for consideration.           See 
Wilkinson v. Brown, 8 Vet. App. 263, 270-71 (1995) (weighing 
of evidence        is not permitted at the reopening stage, 
except in the very limited situation where  the evidence is 
"so overwhelmingly against the claim that regardless of new 
and probative evidence, there is no 'reasonable possibility' 
the claim could be allowed").  Rather, this determination as 
to the respective probative weight to afford   the above 
opinions, is pending reconsideration of this claim on a de 
novo basis.

Accordingly, the Board finds that new and material evidence 
has been received      to reopen the veteran's claim for 
service connection for a back disorder.  See, e.g., Hickson 
v. West, 11 Vet. App. 374, 378 (1998).  


B.	Service Connection 

As previously mentioned, service connection may be granted 
for current disability resulting from a disease or an injury 
incurred or aggravated during service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  

In addition to the availability of service connection on a 
direct basis,                     service connection may 
likewise be granted due to a secondary medical relationship 
to a service-connected disorder.  This includes on the theory 
of either initial causation, or aggravation resulting from 
the already service-connected condition.                  See 
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Moreover, effective October 10, 2006, 38 C.F.R. § 3.310 was 
revised in order to more thoroughly reflect the holding in 
Allen, that secondary service connection is available for 
chronic aggravation of a nonservice-connected disorder.  
Under the revised section 3.310(b) (the existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c)), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a  service-connected disease or injury, and not 
due to the natural progress of the disease, will be service-
connected.  In reaching this determination as to aggravation 
of a nonservice-connected disability, consideration is 
required as to what the competent evidence establishes as the 
baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  These findings as to 
baseline and current levels of severity are to be based upon 
application of the corresponding criteria under the VA rating 
schedule for evaluating that particular nonservice-connected 
disorder.  See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

On comprehensive review of the evidence in regard to the 
merits of the claim for service connection for a back 
disorder, secondary to an existing bilateral hallux valgus 
condition, there are initially clear and unmitigated findings 
that the veteran currently experiences the disability 
claimed.  The most recent diagnosis on file, from the July 
2004 orthopedic examiner, is that of narrow disc space, L5-
S1,      with degenerative changes and marginal osteophytes, 
as confirmed by x-ray evidence, and accompanied by lower back 
pain.  This is consistent with preceding diagnoses of a disc 
problem of several vertebrae of the thoracic, and lumbar 
spine. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.").  See also Degmetich v. 
Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996).

The veteran is likewise in receipt of service-connected 
compensation for a bilateral hallux valgus disorder, meaning 
affecting both feet (and concerning which the Board is 
granting higher ratings in this decision for each foot).  So 
the dispositive issue is whether the veteran's low back 
disorder is secondarily related to his bilateral hallux 
valgus.  See Allen v. Brown, 7 Vet. App. 439 (1995); 
38 C.F.R. § 3.310(a).  See, too, Anderson v. West, 12 Vet. 
App. 491, 495 (1999), citing Libertine v. Brown, 9 Vet. App. 
521, 522 (1996).  The medical evidence concerning this 
determinative question is conflicting, as explained, but when 
considered in its entirety nonetheless makes this purported 
possibility as likely as not.  And when the evidence 
supporting the claim is about evenly balanced with the 
evidence against it, the veteran is given the benefit of the 
doubt and his claim granted.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Here, the medical assessments of record addressing etiology 
include the January 2002 statement of J.C., a chiropractor, 
explaining that he initially had treated the veteran five 
years earlier for injuries sustained in work-related 
accidents, and that afterwards his condition briefly 
improved.  However, it was observed that he had recently 
returned for additional treatment due to a relapse, involving 
severe muscle spasms, inability to sleep and difficulty 
walking.  In the view of the chiropractor, a previously 
diagnosed problem with the veteran's feet had caused 
increased low back pain, due to the necessary change in his 
gait.  This chiropractor later reiterated his view of the 
veteran's condition in his May 2004 correspondence.  



Also, a September 2002 letter from M.P., a podiatrist, refers 
primarily to ongoing treatment for the condition of military 
service-related hallux valgus of the feet.  It was further 
observed that another physician regularly treating the 
veteran (whether there was any association with this 
podiatrist's practice, or review of related medical records, 
is not readily apparent) had concluded that his altered gait 
was adversely affecting his back.  

Thereafter, on a January 2002 VA examination of the feet, 
following an objective examination and claims file review, 
the overall diagnosis rendered was that of hallux valgus, 
bilateral extreme; arthralgias of the hips and knees; thoraco 
scoliosis; and a myofascial syndrome, influenced by the 
curvature of the spine.  The examiner concluded that thoraco 
scoliosis was developmental in nature and unrelated to the 
service-connected hallux valgus.  The stated rationale behind 
this determination was that the veteran displayed a slightly 
broad based, but symmetrical, gait - without signs of 
unusual weight distribution on his ankles or feet incurred as 
a consequence of his hallux valgus deformity.

This VA examiner reevaluated the veteran in November 2003, 
offering an impression on this occasion of slight scoliosis 
of the lumbar spine with slight narrowing of the L5-S1 
interspace, suggesting disc degeneration and evidence of mild 
degenerative changes in the lumbar spine.  Also diagnosed, 
amongst other conditions, was bilateral hallux valgus 
deformity with moderately severe enlargement of the 
metatarsophalangeal joint with associated altered gait 
wherein the veteran would walk on the lateral aspect of his 
feet, though remarkable in that no unusual thickening of the 
lateral aspect of the feet was observed.  As for his opinion 
on whether there was a cause-and-effect relationship between 
these conditions,     the examiner reiterated that because 
the veteran's gait was symmetrical,                   this 
possibility should be ruled out. 

These medical opinions notwithstanding, on a July 2004 
orthopedic examination,  by a different physician (and again 
following a claims file review), the veteran was diagnosed 
with a severe foot deformity, with hallux valgus great toe, 
and hallux varus 5th toe, involving gait alteration and 
ambulation on the lateral aspects of         the foot.  
According to the depiction of symptomatology offered, his 
bilateral foot disorder had manifestly worsened, as also 
confirmed through a contemporaneous examination of the feet.  
In this context, the VA examiner further diagnosed chronic 
back dysfunction, with pain -- associated with a mechanical 
alteration of gait, due to the veteran's feet.  It was 
believed he had developed multiple arthralgias (including 
affecting his back) all related to the mechanical imbalance 
his foot disorder had caused.

A preliminary appraisal of the evidence as a whole, reveals 
the contrasting opinions of the two VA examiners, with 
additional favorable statements offered by the veteran's 
treating podiatrist and chiropractor.  Further analysis of 
the respective foundations for each opinion rendered is 
warranted in determining what represents the most convincing 
assessment on causation, as the Board has the province to do 
where there are divergent medical opinions.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider 
and evaluate the underlying basis of an opinion on a medical 
question, and determine whether to accept such an opinion 
under the circumstances).  See also, Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  To this extent, both the assessments 
of the initial January 2002 VA examiner ruling out a 
secondary medical relationship (and which he reiterated on 
examination in November 2003), and the more favorable 
statement of the July 2004 examiner,     are premised upon a 
detailed physical evaluation and clinical history review.         
So neither is immediately more or less probative according to 
the breadth and quality of medical evaluation supporting the 
conclusions ultimately offered.             See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (those factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims file and the 
thoroughness of the opinion).  Nonetheless, and not 
discounting the observations of the first VA examiner, the 
July 2004 VA examiner's opinion is particularly convincing in 
light of the fact that the underlying foot injury, by all 
indication, had appreciably worsened, so as to present a 
plausible basis for having caused a back disorder -- or as 
the comprehensive evidence suggests, having substantially 
contributed to the same through means of aggravation, 
considering that a diagnosis of a back disorder was first 
obtained during the late-1990s.



Moreover, there is in addition to the subsequent July 2004 
opinion positing a medical relationship between bilateral 
hallux valgus and a back problem, the similar conclusions 
from other treating professionals.  The chiropractor treating 
the veteran expressed such a viewpoint, and this following 
extensive treatment history of             the veteran (the 
records of which are on file), availing him a basis to 
provide such an opinion.  Notably, the September 2002 
podiatrist's statement, while admittedly only referring to 
the opinion of another physician (the foundation for such 
knowledge is not apparent) is still consistent with the 
presence of the alleged medical relationship to service-
connected disability.  So on the whole, the evidence is at 
minimum in relative equipoise as to whether the veteran's 
current back disorder is found to be associated with the 
already service-connected hallux valgus, and on more precise 
evaluation, the weight of the evidence would appear favorable 
to            his claim.  Such a determination is warranted 
especially when affording him the benefit of the doubt in 
regard to accepting the updated evidence of record as more 
definitive on the issue of causation.  See 38 C.F.R. § 3.102.  

Accordingly, the preponderance of the evidence establishes 
that the criteria for service connection for a back disorder, 
secondary to bilateral hallux valgus,          have been met.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

C.	Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21.  In assessing the degree of disability of a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination,  and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

The veteran is currently in receipt of separate 10 percent 
ratings for a hallux valgus condition affecting each foot, 
respectively, in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5280, for hallux valgus, unilateral.  Under 
that diagnostic code,          a 10 percent rating may 
assigned where there exists hallux valgus, operated upon, 
with resection of the metatarsal head.  An identical 10 
percent evaluation may also be assigned where hallux valgus 
is severe, if equivalent to amputation of the       great 
toe.

Also, as an alternative applicable diagnostic code, 
Diagnostic Code 5284             permits evaluation based on 
the extent of an overall foot injury.  Under DC 5284,    a 10 
percent rating is assigned for moderate foot injuries, a 20 
percent rating is assigned for moderately severe foot 
injuries, and a 30 percent rating is assigned       for 
severe foot injuries.  With actual loss of use of the foot, a 
40 percent rating        is warranted.



1.	December 26, 2001 to July 8, 2004

In objectively evaluating the manifestations of the veteran's 
service-connected disabilities, consistent with the 
applicable rating criteria, the highest schedular rating that 
may be assigned based directly upon the conditions at issue, 
that of hallux valgus, is a 10 percent rating for each foot 
that is affected.  Thus, the potential likelihood of any 
higher rating should be determined based on alternative 
diagnostic codes -- here, that of DC 5284, which provides for 
a disability rating according to the extent of service-
connected foot injury.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992) (an alternative diagnostic code than 
that applied by the RO may be appropriate under the 
circumstances, and where a claim is evaluated under this 
criteria, the VA adjudicator should explain the basis for 
this determination);          Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  Based on the evidence that has been 
obtained that addresses the overall condition of the feet, 
from the December 26, 2001 receipt of a claim for increase up 
until July 8, 2004, the Board finds that separate 20 percent 
ratings for moderately severe foot injuries, of both feet,             
are warranted.  

Initially, upon orthopedic examination in January 2002, the 
veteran demonstrated a bilateral hallux valgus condition with 
the great toe deviating 50 degrees from the metatarsal bone 
on the right side, and 49 degrees on the left.  Inversion of 
the foot was possible to 37 degrees on the right, and 30 
degrees on the left.  Eversion was  70 degrees bilaterally.  
The large toes overlayed the second digit, making an acute 
angle of 20 degrees bilaterally.  There was no evidence of 
thickening of the skin of the lateral margins of the feet, 
nor unusual kyllosis.  The outside of the heel of the sneaker 
showed some signs of wear.  The veteran had a high arch.  The 
diagnosis was, in part, that of hallux valgus, bilateral, 
extreme.

VA outpatient records, including a report dated the month of 
the preceding examination, note continuing evaluation for 
bilateral foot pain due to the          hallux valgus 
condition.

The September 2002 report of a private podiatrist indicates 
that the veteran complained of pain on standing on his feet 
for more than 3 to 4 hours per day,      and that he was 
unable to perform most activities involving his feet.  He was 
noted to have severe hallux adduction bilaterally.  There was 
second toe deformity bilaterally, and enlargement of the 
metatarsophalangeal (MTP) joint especially at the first 
metatarsal head bilaterally.

On a re-examination in November 2003 (by the same physician 
who conducted the prior examination), it was observed that, 
while not previously noted, apparently the MTP joint was 
enlarged on the right and left.  There was an overlying 
callus 7-mm              in diameter on the right, and 1-cm 
in diameter on the left.  There were no other calluses noted.  
The long arch of the feet was normal.  The veteran's shoes 
did not reveal marked wear, though he stated that another 
everyday pair of shoes were worn down laterally on the heel 
reflecting the manner with which he walked on the outside of 
his feet.  On objective measurement, the hallux valgus 
deformity was    30 degrees on the right, and 35 degrees on 
the left.  The great toe overlayed the second toe on the 
right and left.  The veteran was capable of walking without 
assistive devices, and he had no specially made orthopedic 
shoes.  His gait was symmetrical, slightly broad based, and 
rather brisk.  The impression was, in part, that of bilateral 
hallux valgus deformity as described, with moderately severe 
enlargement of the MTP joint, with associated altered gait 
wherein the veteran would walk on the lateral aspect of his 
feet, though remarkable in that no unusual thickening of the 
lateral aspect of his feet was noted on the physical 
examination.

According to the above, there was manifestly some additional 
degree of symptomatology other than the hallux valgus itself 
of each foot, due to involvement of the second great toe, 
problems affecting the MTP joints and what represented the 
possibility of a gait disturbance.  These findings in the 
preceding reports all appear reasonably attributable to the 
underlying hallux valgus.  See e.g., Mittleider v. West,                 
11 Vet. App. 181, 182 (1998) (where it is not possible to 
separate the effects of              a service-connected 
disability from any nonservice-connected conditions by 
competent opinion, all symptoms must be attributed to the 
service-connected disability).  See, too, Howell v. 
Nicholson, 19 Vet. App. 535, 540 (2006).  Also,    the hallux 
valgus condition itself involved substantial lateral 
deviation of the     great toes.  As indicated, though, the 
veteran did not require any assistive device, and there was 
still some question as to whether there was a significant 
gait disturbance.  Hence, resolving any reasonable doubt in 
the veteran's favor, the most accurate approximation of the 
severity of the conditions at hand consists of two distinct 
moderately severe foot injuries.             

Thus, separate 20 percent ratings for disorders of each foot 
should be assigned   from the time period from December 26, 
2001 up until July 8, 2004, which is immediately prior to the 
next orthopedic examination of record.  See 38 C.F.R.           
§ 4.3.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

2.	July 9, 2004 to the present

Subsequently, in June 2004, the veteran again underwent a 
thorough medical examination pertaining to the conditions 
under review.  The veteran at that time reported that 
recently a private podiatrist had recommended an operative 
intervention to both the large toe bunions and reverse 
bunions that were developing on the 5th toes bilaterally.  
The veteran did not use orthotics but molded his shoes by 
soaking them and wore his shoes laterally on the heel.  

On objective evaluation, the veteran's feet appeared to be 
markedly deformed.     He had prominent hallux valgus of both 
large toes with the large toe deviating laterally 45 degrees.  
The 2nd toe was underriding.  The 5th toe showed a hallux 
varus with medial deviation 20 degrees on the right, 45 
degrees on the left.           He would bear weight 
prominently on the lateral margin of his foot.  His arch 
appeared reasonably satisfactory.  He had no obvious calluses 
on his feet or heels.  His shoes were worn on the heel in the 
lateral aspect.  His gait clearly showed preference to 
walking on the lateral aspect of his foot.  Dorsalis pedis 
and posterior tibial pulses were intact.

The examiner provided an impression of severe foot deformity 
with marked hallux valgus of the great toe, and hallux varus 
of the 5th toes bilaterally.  It was noted that ambulation 
was altered with favoring weightbearing on the lateral aspect 
of the foot.  It was recommended that the veteran receive 
continuing podiatric treatment for this condition.    

Considering the further degree of symptomatology shown and 
additional affected areas of each foot, as well as the July 
2004 VA examiner's specific assessment of the veteran's 
condition, the criteria have been met for a severe foot 
injury, bilaterally.  It warrants mention also that there is 
no indication of circumstances of, or similar to, loss of use 
of either foot, that would correspond to assignment of the 
highest available evaluation of 40 percent under 38 C.F.R. § 
4.71a, DC 5284.             

So 30 percent ratings are assigned for the right and left 
foot disorders, respectively, and effective from July 9, 2004 
onwards.   

3.	Extraschedular Consideration

The propriety of the increased ratings having been discussed 
above, the Board has also taken into account the potential 
application of the various other provisions of Title 38 of 
the Code of Federal Regulations, including 38 C.F.R. § 
3.321(b)(1), which provides procedures for assignment of an 
extraschedular evaluation.               See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this regard, 
however, the veteran has not shown that his service-connected 
bilateral foot disorders have caused him marked interference 
with employment, meaning above and beyond that contemplated 
by his current schedular rating.  The above-referenced July 
2004 examination report (and contemporaneous examination of 
the joints) observed that the veteran was undergoing 
significant life stress, due to the inability to meet 
financial obligations because of limitations on normal work 
activity by severe orthopedic impairment.  But as also 
indicated in that report, he remained employed on a 20-hour 
per week basis.  The schedular rating that has been assigned 
for these conditions is also considered to encompass the 
extent of average impairment in earning capacity from 
service-connected disorders.  See 38 C.F.R. § 4.1.  

The fact that the veteran has a pending claim for a TDIU 
(discussed in the remand section below) does not preclude 
determining entitlement to an extraschedular rating, 
including based on employability, inasmuch as the veteran 
apparently is still not precluded from working solely by 
orthopedic impairment, so as not to bring          the case 
outside the schedular criteria.  Also, in considering the 
TDIU claim on         the merits, the potential effect of all 
service-connected disabilities will be reviewed, which may 
result ultimately in a different determination.  See Cox v. 
Nicholson,    20 Vet. App. 563, 572 (2007) (sufficient 
justification should be provided for denying extraschedular 
rating for disability under review, but prior to eventual 
disposition of a pending TDIU claim).  See also, Colayong v. 
West, 12 Vet. App. 524, 537 (schedular and extraschedular 
rating increase claims are not necessarily inextricably 
intertwined with TDIU claims predicated on the same 
condition).

Additionally, the service-connected bilateral foot disability 
under evaluation has not been shown to have necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The petition to reopen the claim for service connection for a 
back disorder, secondary to a bilateral hallux valgus 
condition, is granted.

The claim for service connection for a back disorder is also 
granted.

A higher 20 percent rating is granted for the hallux valgus 
affecting the right foot, from December 26, 2001 to July 8, 
2004, subject to the laws and regulations governing the 
payment of VA compensation benefits.

A even higher 30 percent rating is granted for the hallux 
valgus affecting the right foot, from July 9, 2004 onwards, 
subject to the laws and regulations governing the payment of 
VA compensation benefits.

A higher 20 percent rating is granted for the hallux valgus 
affecting the left foot, from December 26, 2001 to July 8, 
2004, subject to the laws and regulations governing the 
payment of VA compensation benefits.

An even higher 30 percent rating is granted for the hallux 
valgus affecting the left foot, from July 9, 2004 onwards, 
subject to the laws and regulations governing the payment of 
VA compensation benefits.


REMAND

In a March 2007 written brief presentation the veteran's 
representative requested consideration for a TDIU, in view of 
the finding of the July 2004 VA orthopedic examiner that the 
veteran had some difficulty in continuing with his occupation 
on a regular basis because of physical impairment inherent in 
his service-connected bilateral hallux valgus condition.  The 
Board realizes that, as of that point in time, the veteran 
was not necessarily totally incapable of working -- but the 
VA doctor's statement acknowledged this might eventually 
change, and it has already been some three years since that 
evaluation.  When considered along with the representative's 
recent statement, which was tantamount to a claim for a TDIU, 
this evidence warrants determining whether the veteran is now 
unemployable due to the severity of his service-connected 
disabilities.  See, e.g., Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board has jurisdiction to consider whether the veteran is 
entitled to a TDIU under these circumstances, inasmuch as the 
TDIU issue has been expressly raised or reasonably indicated 
by the record in connection with his claims for higher 
ratings for his bilateral foot disability, and irrespective 
of whether the RO has addressed this additional issue in the 
first instance.  See VAOGCPREC 6-96 (Aug. 16, 1996).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 
Vet. App. 324 (1991).  



The question of TDIU entitlement may be considered a 
component of an appealed increased rating claim only if the 
TDIU claim is based solely on the disability or disabilities 
that are the subject of the increased rating claim.  
VAOGCPREC 6-96.  Here, this is indeed the case based on upon 
the recent statements offered by the veteran's 
representative.

The remaining issues on appeal then, following the above 
clarification, are those of claims for a higher initial 
rating for the generalized anxiety disorder and a TDIU.  

Also keep in mind the VCAA became effective on 
November 9, 2000, and it prescribed several requirements 
regarding VA's duties to notify and assist a claimant with 
the evidentiary development of a pending claim for 
compensation or other benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.

As also alluded to, in the consolidated appeal of 
Dingess/Hartman v. Nicholson,   19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim:  (1) veteran status; 
(2) existence of a disability;          (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
also, Dunlap v. Nicholson,  21 Vet. App. 112 (2007).  

Prior to the initial adjudication of the claim for a TDIU on 
the merits, the veteran must be properly advised of the 
provisions of the VCAA, as it pertains to this specific 
issue.  Also, concerning the claim for a higher initial 
rating for the generalized anxiety disorder, the RO thus far 
has sent him an April 2005 notice letter that explained 
several of the essential provisions of the VCAA's duties to 
notify and assist, including the additional evidence 
necessary to substantiate this claim and the mutual 
obligation between VA and himself to obtain such evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
But he has not yet received notice of the disability rating 
and effective date elements of this claim, in accordance with 
the holding in Dingess/Hartman.  So he should be provided a 
supplemental notice letter that includes a discussion of 
these specific elements.

Additional VA medical examinations are needed, as well, to 
resolve the remaining claims.  Concerning the claim for a 
higher initial rating for the generalized anxiety disorder, 
the veteran most recently underwent a psychiatric examination 
in November 2003.  He has since been awarded service 
connection for this condition secondary to his bilateral 
hallux valgus deformity.  Moreover, a July 2004 statement 
from a VA social worker indicated an apparent increase in the 
degree of symptoms of the anxiety disorder.  So to obtain a 
detailed portrayal of his condition (including that 
attributable to the specific service-connected disorder, 
instead of nonservice-connected causes), as well as findings 
that are more contemporaneous, another VA examination needs 
to be scheduled.  See Young v. Gober, 17 Vet. App. 460 
(2000); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Turning to the claim for a TDIU, the schedular requirements 
for this benefit indicate a claimant must be considered 
unable to pursue a substantially gainful occupation due to 
service-connected disabilities, and that -- if there is only 
one such disability, it must be ratable at 60 percent or 
more, and if instead there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

The veteran is receiving service-connected compensation for 
hallux valgus of both feet, now with separate 30-percent 
ratings as a result of this decision, as well as for 
generalized anxiety disorder secondarily related to the 
hallux valgus, also rated at the 30-percent level.  When 
considering that each of these disorders result from a common 
etiology, there is a combined rating for these conditions of 
70 percent.  See 38 C.F.R. § 4.25 (the VA combined ratings 
table).
So he satisfies the threshold minimum rating requirements of 
§ 4.16(a) for consideration of a TDIU (without having to 
resort to extra-schedular consideration under 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b)).  But as alluded to, it is 
unclear whether these conditions now prevent him from 
obtaining and maintaining substantially gainful employment 
since there is no recent medical opinion concerning this 
determinative issue.

Whereas the July 2004 VA orthopedic examiner observed that 
there were significant limitations on occupational capacity 
at that time due to the symptoms inherent in the veteran's 
foot disabilities, he did not by any means rule out the 
capacity for productive employment.  Thus, the veteran should 
also undergo a general medical examination by a VA physician 
to determine whether he should be considered unemployable 
(i.e., incapable of securing or maintaining substantially 
gainful employment) due to one or more of his service-
connected disabilities -- providing the opportunity for the 
review of the prior July 2004 examiner's statement in this 
respect, and other relevant information on record as to his 
degree of occupational functioning.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA will provide a 
medical examination or obtain a medical opinion based upon     
a review of the evidence of record if VA determines it is 
necessary to decide        the claim).

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Prior to any further adjudication of 
the claims on appeal, send the veteran 
a VCAA letter pertaining to his TDIU 
claim, in accordance with 38 U.S.C.A.          
§§ 5102, 5103, and 5103A (West 2002), 
and all other applicable legal 
precedent.  This letter must apprise 
him of any information, and any medical 
or lay evidence, not previously 
provided to VA that is necessary to 
substantiate this claim.  Also apprise 
him of the evidence he is responsible 
for obtaining and submitting, and the 
evidence VA will obtain for him, and 
request that he submit any additional 
evidence in his possession pertaining 
to this claim.

Additionally, the requested notice 
letter should provide, in regard to 
both the claims for a TDIU,         and 
increased rating for generalized 
anxiety disorder, an explanation of the 
information or evidence needed to 
establish a downstream disability 
rating and effective date for these 
claims, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007) and Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

2.	Obtain any outstanding treatment 
records            from the Albany VA 
Medical Center (VAMC),       and 
associated medical facilities, dated 
since     January 2005.  Then associate 
any additional records that are 
obtained with the claims file.

3.	Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected 
generalized anxiety disorder.  
The examination must include a review 
of his pertinent history and current 
complaints, and comprehensive clinical 
evaluation -- to properly evaluate this 
condition under the relevant rating 
criteria at 38 C.F.R. § 4.130, 
Diagnostic Code 9400.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score and explain 
what the score means.  The claims file 
must be made available to the 
designated examiner for a review of the 
veteran's pertinent medical and other 
history, including both the report of a 
prior November 2003 examination and a 
complete copy of this remand.  

If it is determined that any additional 
psychiatric symptoms have manifested due 
to a condition itself not related to 
service (or a service-connected 
disability), then the examiner should 
attempt to distinguish            the 
extent of symptoms attributable to the 
veteran's service-connected anxiety 
disorder, from those referable to 
relevant nonservice-connected 
disabilities. See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  If it is not 
possible or feasible to make the 
differentiation between service-
connected and nonservice-connected 
disability, please expressly indicate 
this and explain why this cannot be 
done.   The examination report should be 
completely legible. If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.
4.	Also schedule the veteran for a VA 
general medical examination.  Send the 
claims folder to the examiner for a 
review of the veteran's pertinent 
medical history, including a complete 
copy of this remand and the reports of 
prior VA orthopedic examinations from          
July 2004.

The examiner is then requested to offer 
an opinion with regard to whether the 
veteran is incapable of securing and 
maintaining substantially gainful 
employment due to one or more service-
connected disabilities (specifically, 
his bilateral foot disorder and/or 
generalized anxiety condition).  In 
offering this opinion the examiner must 
consider the degree of interference 
with ordinary activities, including 
capacity for employment, caused solely 
by the veteran's service-connected 
disabilities,                     as 
distinguished from any nonservice-
connected condition.  Additionally, 
if it is determined the veteran is 
indeed incapable of obtaining or 
retaining substantially gainful 
employment, the examiner should state 
the approximate date of onset of this 
total occupational impairment.  

If no opinion can be rendered, without 
resorting to pure speculation, please 
explain why this is not possible.

5.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2006); Stegall v. West, 11 Vet. App. 
268 (1998).

6.	Then readjudicate the claims for an 
initial rating higher than 30 percent 
for generalized anxiety disorder, and 
for a TDIU, in light of the additional 
evidence obtained.  This includes 
continuing consideration by the AMC as 
to whether the rating for service-
connected generalized anxiety disorder 
should be "staged."  See Fenderson, 12 
Vet. App. at 125-26. If the claims are 
not granted to the veteran's 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send 
it to him and his representative. 
Give them time to respond before 
returning these claims to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).






______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


